Citation Nr: 0715439	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right ankle 
disability to include right tibia tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1998 through June 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her current right ankle disability 
is the result of an injury during her Officer Basic Course 
training.  

VA outpatient records show that the veteran currently 
experiences symptoms including persistent right ankle 
instability, falls caused by the instability, pain, swelling, 
numbness, and weakness in the right lower extremity.  X-rays 
dated July 2005 show a small right calcaneal spur at the 
insertion of the plantar aproneurosis.  The veteran's service 
medical records include treatment for an injury to the right 
ankle in July 1998.  A July 1998 treatment note indicated a 
diagnosis of right tibia tendonitis.  A report of medical 
history upon separation, dated April 2002 indicated 
persistent right ankle pain subsequent to a 1998 injury.  The 
veteran has given a history of an injury to the right ankle 
during basic training and contends that her current symptoms 
of right ankle pain and instability are related to that 
injury.  Based on the evidence of record, the Board is unable 
to determine the etiology of the veteran's right leg injury, 
i.e., whether the veteran's current symptoms are due to her 
active military service, as opposed to other intercurrent 
causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  Therefore, another examination should be 
obtained to resolve these issues.  

Additionally, during her videoconference hearing, the veteran 
testified that as a result of her ankle injury during 
service, she was on crutches for over six weeks, and 
continued to receive therapy well after that.  She further 
reported that also the additional therapy she received is not 
noted in her service medical records because two orthopedic 
surgeons and a podiatrist in her squad provided her with 
physical therapy and rehabilitation treatment and exercises.  
The veteran provided contact information from the podiatrist, 
Dr. Syperek, who provided treatment to her during service.  
However, records from Dr. Syperek were never requested and 
consequently are not of record.  The Board notes that copies 
of these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the etiology of 
his current symptoms, to include 
persistent right ankle instability, falls 
caused by the instability, pain, 
swelling, numbness, and weakness in the 
right lower extremity, as well as provide 
an opinion as to how, if at all, the 
symptoms are related to her in-service 
right leg injury.  The claims file should 
be provided to the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination, the 
examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
residuals from the injury to her right 
leg during service, or any other 
condition.  Any associated right leg 
injury residual disability should 
specifically be reported.  A complete 
rationale for all opinions expressed must 
be provided.

2.	After obtaining the necessary 
authorizations, the AMC should attempt to 
obtain information from Dr. Syperek 
regarding his treatment of her right leg 
injury during service, including any 
treatment records in his possession.  If 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

3.	The AMC should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

4.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


